Name: Commission Regulation (EU) NoÃ 765/2010 of 25Ã August 2010 amending AnnexesÃ II and III to Regulation (EC) NoÃ 396/2005 of the European Parliament and of the Council as regards maximum residue levels for chlorothalonil clothianidin, difenoconazole, fenhexamid, flubendiamide, nicotine, spirotetramat, thiacloprid and thiamethoxam in or on certain products Text with EEA relevance
 Type: Regulation
 Subject Matter: consumption;  agricultural activity;  means of agricultural production;  chemistry;  deterioration of the environment
 Date Published: nan

 28.8.2010 EN Official Journal of the European Union L 226/1 COMMISSION REGULATION (EU) No 765/2010 of 25 August 2010 amending Annexes II and III to Regulation (EC) No 396/2005 of the European Parliament and of the Council as regards maximum residue levels for chlorothalonil clothianidin, difenoconazole, fenhexamid, flubendiamide, nicotine, spirotetramat, thiacloprid and thiamethoxam in or on certain products (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 396/2005 of the European Parliament and of the Council of 23 February 2005 on maximum residue levels of pesticides in or on food and feed of plant and animal origin and amending Council Directive 91/414/EEC (1), and in particular Article 14(1)(a) thereof, Whereas: (1) For chlorothalonil, fenhexamid and thiacloprid maximum residue levels (MRLs) were set in Annex II and Part B of Annex III to Regulation (EC) No 396/2005. For clothianidin, difenoconazole, flubendiamide, spirotetramat and thiamethoxam, MRLs were set in Part A of Annex III to Regulation (EC) No 396/2005. Up to now, for nicotine no specific MRLs were set nor was that substance included in Annex IV to Regulation (EC) No 396/2005. (2) In the context of a procedure, in accordance with Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (2), for the authorisation of the use of a plant protection product containing the active substance difenoconazole on swedes and turnips an application was made under Article 6(1) of Regulation (EC) No 396/2005 for modification of the existing MRLs. (3) As regards chlorothalonil, such an application was made for the use on barley. In view of that application, it is necessary to set MRLs for meat, fat, liver, kidney and milk from bovines, sheep and goats, since cereals are used as feed and residues may end up on forage for these animals. As regards fenhexamid, such an application was made for the use on lettuce. As regards flubendiamide, such an application was made for the use on aubergine, cucurbits and beans with pods. As regards spirotetramat, such an application was made for the use on onions. As regards thiacloprid, such an application was made for the use on strawberries, while also a Codex MRL exists for that combination. As regards thiamethoxam, such an application was made for carrots. In view of residues of clothianidin caused by the use of thiamethoxam, it is also necessary to modify the MRL for clothianidin on carrots. (4) In accordance with Article 8 of Regulation (EC) No 396/2005, these applications were evaluated by the Member States concerned and the evaluation reports were forwarded to the Commission. (5) As regards nicotine in wild fungi, the Commission received information from Member States and business operators showing the presence of nicotine in wild fungi leading to higher residues than the default MRL of 0,01 mg/kg laid down in that Regulation. (6) The European Food Safety Authority, hereinafter the Authority, assessed the applications and the evaluation reports, examining in particular the risks to the consumer and where relevant to animals and gave reasoned opinions on the proposed MRLs (3). In the case of nicotine, the Commission asked the Authority to give an opinion on public health risks of nicotine residues in mushrooms. Given the urgency the Authority issued a statement, referring to several remaining uncertainties, rather than a reasoned opinion (4). It forwarded these opinions and that statement to the Commission and the Member States and made them available to the public. (7) The Authority concluded in its reasoned opinions that all requirements with respect to data were met and that the modifications to the MRLs requested by the applicants were acceptable with regard to consumer safety on the basis of a consumer exposure assessment for 27 specific European consumer groups. It took into account the most recent information on the toxicological properties of the substances. Neither the lifetime exposure to these substances via consumption of all food products that may contain these substances, nor the short term exposure due to extreme consumption of the relevant crops showed that there is a risk that the acceptable daily intake (ADI) or the acute reference dose (ARfD) is exceeded. (8) As regards nicotine on wild fungi, the Authority points out that its statement is affected by a number of uncertainties and limitations. In addition to that statement, monitoring data were collected in 2009 to investigate the presence of this substance in wild mushrooms. Those data were generated by Member States, food business operators and by the Chinese government and showed that nicotine is present in wild mushrooms at levels that vary depending on the source and variety, but that exceed, in almost the totality of the samples, the default MRL of 0,01 mg/kg. These findings provide evidence of the unavoidable presence of nicotine in wild fungi, in particular ceps (Boletus edulis). Therefore, it is appropriate to set temporary MRLs for nicotine in wild fungi, based on the available monitoring data and on the opinion of the Authority. Those temporary MRLs should be reviewed within two years, to evaluate new data and information that will become available, including any scientific evidence on the natural occurrence or formation of nicotine in wild fungi. (9) Based on the reasoned opinions and statement of the Authority and taking into account the factors relevant to the matter under consideration, the appropriate modifications to the MRLs fulfil the requirements of Article 14(2)(a) of Regulation (EC) No 396/2005. (10) Regulation (EC) No 396/2005 should therefore be amended accordingly. (11) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health and neither the European Parliament nor the Council has opposed them, HAS ADOPTED THIS REGULATION: Article 1 Annexes II and III to Regulation (EC) No 396/2005 are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 August 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 70, 16.3.2005, p. 1. (2) OJ L 230, 19.8.1991, p. 1. (3) EFSA scientific reports available on http://www.efsa.europa.eu: Reasoned opinion of EFSA prepared by the Pesticides Unit (PRAPeR) on the modification of existing MRL for chlorothalonil in barley and several commodities of animal origin, EFSA Journal 2010; 8(3):1524. Reasoned opinion of EFSA prepared by the Pesticides Unit (PRAPeR) on the modification of existing MRL for thiacloprid in strawberries, EFSA Journal 2010; 8(1):1498. Reasoned opinion of EFSA prepared by the Pesticides Unit (PRAPeR) on the modification of existing MRL for clothianidin in carrots, EFSA Journal 2010; 8(2):1515. Reasoned opinion of EFSA prepared by the Pesticides Unit (PRAPeR) on the modification of existing MRL for difenoconazole in swedes and turnips, EFSA Journal 2010; 8(2):1510. Reasoned opinion of EFSA prepared by the Pesticides Unit (PRAPeR) on the modification of existing MRL for flubendiamide in cucurbits edible and inedible peel, aubergines and beans with pods, EFSA Journal 2010; 8(3):1527. Reasoned opinion of EFSA prepared by the Pesticides Unit (PRAPeR) on the modification of existing MRL for fenhexamid in various leafy crops, EFSA Journal 2010; 8(11):1455. Reasoned opinion of EFSA prepared by the Pesticides Unit (PRAPeR) on the modification of existing MRL for spirotetramat in onions and the setting of new MRLs in kidney, EFSA Journal 2010; 8(2):1511. Reasoned opinion of EFSA prepared by the Pesticides Unit (PRAPeR) on the modification of existing MRL for thiamethoxam in carrots, EFSA Journal 2009; 7(9):1307. (4) EFSA Statement. Potential risks for public health due to the presence of nicotine in wild mushrooms, EFSA Journal 2009; RN-286, 1-47. ANNEX Annexes II and III to Regulation (EC) No 396/2005 are amended as follows: (1) In Annex II the columns for chlorothalonil, fenhexamid and thiacloprid are replaced by the following: Pesticide residues and maximum residue levels (mg/kg) Code number Groups and examples of individual products to which the MRLs apply (1) Chlorothalonil (R) Fenhexamid Thiacloprid (F) (1) (2) (3) (4) (5) 0100000 1. FRUIT FRESH OR FROZEN; NUTS 0110000 (i) Citrus fruit 0,01 (2) 0,05 (2) 0,02 (2) 0110010 Grapefruit 0110020 Oranges 0110030 Lemons 0110040 Limes 0110050 Mandarins 0110990 Others 0120000 (ii) Tree nuts (shelled or unshelled) 0,01 (2) 0,05 (2) 0,02 (2) 0120010 Almonds 0120020 Brazil nuts 0120030 Cashew nuts 0120040 Chestnuts 0120050 Coconuts 0120060 Hazelnuts 0120070 Macadamia 0120080 Pecans 0120090 Pine nuts 0120100 Pistachios 0120110 Walnuts 0120990 Others 0130000 (iii) Pome fruit 1 0,05 (2) 0,3 0130010 Apples 0130020 Pears 0130030 Quinces 0130040 Medlar (3) (3) (3) 0130050 Loquat (3) (3) (3) 0130990 Others 0140000 (iv) Stone fruit 0140010 Apricots 1 5 0,3 0140020 Cherries 0,01 (2) 5 0,3 0140030 Peaches 1 5 0,3 0140040 Plums 0,01 (2) 1 0,1 0140990 Others 0,01 (2) 0,05 (2) 0,02 (2) 0150000 (v) Berries & small fruit 0151000 (a) Table and wine grapes 5 0,02 (2) 0151010 Table grapes 1 0151020 Wine grapes 3 0152000 (b) Strawberries 3 5 1 0153000 (c) Cane fruit 0,01 (2) 10 0153010 Blackberries 3 0153020 Dewberries 1 0153030 Raspberries 3 0153990 Others 1 0154000 (d) Other small fruit & berries 1 0154010 Blueberries 0,01 (2) 5 0154020 Cranberries 2 5 0154030 Currants (red, black and white) 10 5 0154040 Gooseberries 10 5 0154050 Rose hips (3) (3) (3) 0154060 Mulberries (3) (3) (3) 0154070 Azarole (mediteranean medlar) (3) (3) (3) 0154080 Elderberries (3) (3) (3) 0154990 Others 0,01 (2) 5 0160000 (vi) Miscellaneous fruit 0161000 (a) Edible peel 0,01 (2) 0,05 (2) 0161010 Dates 0,02 (2) 0161020 Figs 0,02 (2) 0161030 Table olives 4 0161040 Kumquats 0,02 (2) 0161050 Carambola (3) (3) (3) 0161060 Persimmon (3) (3) (3) 0161070 Jambolan (java plum) (3) (3) (3) 0161990 Others 0,02 (2) 0162000 (b) Inedible peel, small 0,01 (2) 0,02 (2) 0162010 Kiwi 10 0162020 Lychee (Litchi) 0,05 (2) 0162030 Passion fruit 0,05 (2) 0162040 Prickly pear (cactus fruit) (3) (3) (3) 0162050 Star apple (3) (3) (3) 0162060 American persimmon (Virginia kaki) (3) (3) (3) 0162990 Others 0,05 (2) 0163000 (c) Inedible peel, large 0,05 (2) 0163010 Avocados 0,01 (2) 0,02 (2) 0163020 Bananas 0,2 0,02 (2) 0163030 Mangoes 0,01 (2) 0,02 (2) 0163040 Papaya 20 0,5 0163050 Pomegranate 0,01 (2) 0,02 (2) 0163060 Cherimoya (3) (3) (3) 0163070 Guava (3) (3) (3) 0163080 Pineapples 0,01 (2) 0,02 (2) 0163090 Bread fruit (3) (3) (3) 0163100 Durian (3) (3) (3) 0163110 Soursop (guanabana) (3) (3) (3) 0163990 Others 0,01 (2) 0,02 (2) 0200000 2. VEGETABLES FRESH OR FROZEN 0210000 (i) Root and tuber vegetables 0,05 (2) 0211000 (a) Potatoes 0,01 (2) 0,02 (2) 0212000 (b) Tropical root and tuber vegetables 0,01 (2) 0,02 (2) 0212010 Cassava 0212020 Sweet potatoes 0212030 Yams 0212040 Arrowroot (3) (3) (3) 0212990 Others 0213000 (c) Other root and tuber vegetables except sugar beet 0213010 Beetroot 0,01 (2) 0,05 0213020 Carrots 1 0,05 0213030 Celeriac 1 0,1 0213040 Horseradish 0,01 (2) 0,05 0213050 Jerusalem artichokes 0,01 (2) 0,02 (2) 0213060 Parsnips 0,01 (2) 0,05 0213070 Parsley root 0,01 (2) 0,05 0213080 Radishes 0,01 (2) 0,02 (2) 0213090 Salsify 0,01 (2) 0,05 0213100 Swedes 0,01 (2) 0,02 (2) 0213110 Turnips 0,01 (2) 0,02 (2) 0213990 Others 0,01 (2) 0,02 (2) 0220000 (ii) Bulb vegetables 0,05 (2) 0220010 Garlic 0,5 0,02 (2) 0220020 Onions 0,5 0,02 (2) 0220030 Shallots 0,5 0,02 (2) 0220040 Spring onions 10 0,1 0220990 Others 0,01 (2) 0,02 (2) 0230000 (iii) Fruiting vegetables 0231000 (a) Solanacea 2 0231010 Tomatoes 1 0,5 0231020 Peppers 2 1 0231030 Aubergines (egg plants) 1 0,5 0231040 Okra, ladys fingers 0,05 (2) 0,02 (2) 0231990 Others 0,05 (2) 0,02 (2) 0232000 (b) Cucurbits  edible peel 1 0,3 0232010 Cucumbers 1 0232020 Gherkins 5 0232030 Courgettes 0,01 (2) 0232990 Others 0,01 (2) 0233000 (c) Cucurbits-inedible peel 1 0,05 (2) 0233010 Melons 0,2 0233020 Pumpkins 0,02 (2) 0233030 Watermelons 0,2 0233990 Others 0,02 (2) 0234000 (d) Sweet corn 0,01 (2) 0,05 (2) 0,1 0239000 (e) Other fruiting vegetables 0,01 (2) 0,05 (2) 0,02 (2) 0240000 (iv) Brassica vegetables 0,05 (2) 0241000 (a) Flowering brassica 3 0,1 0241010 Broccoli 0241020 Cauliflower 0241990 Others 0242000 (b) Head brassica 0242010 Brussels sprouts 3 0,05 0242020 Head cabbage 3 0,2 0242990 Others 0,01 (2) 0,02 (2) 0243000 (c) Leafy brassica 0,01 (2) 1 0243010 Chinese cabbage 0243020 Kale 0243990 Others 0244000 (d) Kohlrabi 0,01 (2) 0,05 0250000 (v) Leaf vegetables & fresh herbs 0251000 (a) Lettuce and other salad plants including Brassicacea 0251010 Lamb's lettuce 0,01 (2) 30 5 0251020 Lettuce 0,01 (2) 40 2 0251030 Scarole (broad-leaf endive) 0,01 (2) 30 2 0251040 Cress 0,01 (2) 30 2 0251050 Land cress (3) (3) (3) 0251060 Rocket, Rucola 0,01 (2) 30 3 0251070 Red mustard (3) (3) (3) 0251080 Leaves and sprouts of Brassica spp 0,01 (2) 30 2 0251990 Others 0,01 (2) 30 2 0252000 (b) Spinach & similar (leaves) 0,05 (2) 0,02 (2) 0252010 Spinach 0,01 (2) 0252020 Purslane (3) (3) (3) 0252030 Beet leaves (chard) 0,01 (2) 0252990 Others 0,01 (2) 0253000 (c) Vine leaves (grape leaves) (3) (3) (3) 0254000 (d) Water cress 0,01 (2) 0,05 (2) 0,02 (2) 0255000 (e) Witloof 0,01 (2) 0,05 (2) 0,02 (2) 0256000 (f) Herbs 5 30 5 0256010 Chervil 0256020 Chives 0256030 Celery leaves 0256040 Parsley 0256050 Sage (3) (3) (3) 0256060 Rosemary (3) (3) (3) 0256070 Thyme (3) (3) (3) 0256080 Basil (3) (3) (3) 0256090 Bay leaves (laurel) (3) (3) (3) 0256100 Tarragon (3) (3) (3) 0256990 Others 0260000 (vi) Legume vegetables (fresh) 0260010 Beans (with pods) 5 2 1 0260020 Beans (without pods) 2 0,05 (2) 0,02 (2) 0260030 Peas (with pods) 2 0,05 (2) 0,02 (2) 0260040 Peas (without pods) 0,3 0,05 (2) 0,2 0260050 Lentils 0,01 (2) 0,05 (2) 0,02 (2) 0260990 Others 0,01 (2) 0,05 (2) 0,02 (2) 0270000 (vii) Stem vegetables (fresh) 0,05 (2) 0270010 Asparagus 0,01 (2) 0,02 (2) 0270020 Cardoons 0,01 (2) 0,02 (2) 0270030 Celery 10 0,5 0270040 Fennel 0,01 (2) 0,5 0270050 Globe artichokes 0,01 (2) 0,02 (2) 0270060 Leek 10 0,1 0270070 Rhubarb 0,01 (2) 0,02 (2) 0270080 Bamboo shoots (3) (3) (3) 0270090 Palm hearts (3) (3) (3) 0270990 Others 0,01 (2) 0,02 (2) 0280000 (viii) Fungi 0,05 (2) 0,02 (2) 0280010 Cultivated 2 0280020 Wild 0,01 (2) 0280990 Others 0,01 (2) 0290000 (ix) Sea weeds (3) (3) (3) 0300000 3. PULSES, DRY 0,01 (2) 0,05 (2) 0,1 0300010 Beans 0300020 Lentils 0300030 Peas 0300040 Lupins 0300990 Others 0400000 4. OILSEEDS AND OILFRUITS 0401000 (i) Oilseeds 0,1 (2) 0401010 Linseed 0,01 (2) 0,05 (2) 0401020 Peanuts 0,05 0,05 (2) 0401030 Poppy seed 0,01 (2) 0,3 0401040 Sesame seed 0,01 (2) 0,05 (2) 0401050 Sunflower seed 0,01 (2) 0,05 (2) 0401060 Rape seed 0,01 (2) 0,3 0401070 Soya bean 0,01 (2) 0,05 (2) 0401080 Mustard seed 0,01 (2) 0,2 0401090 Cotton seed 0,01 (2) 0,05 (2) 0401100 Pumpkin seeds 0,01 (2) 0,05 (2) 0401110 Safflower (3) (3) (3) 0401120 Borage (3) (3) (3) 0401130 Gold of pleasure (3) (3) (3) 0401140 Hempseed 0,01 (2) 0,05 (2) 0401150 Castor bean (3) (3) (3) 0401990 Others 0,01 (2) 0,05 (2) 0402000 (ii) Oilfruits 0,01 (2) 0402010 Olives for oil production 0,05 (2) 4 0402020 Palm nuts (palmoil kernels) (3) (3) (3) 0402030 Palmfruit (3) (3) (3) 0402040 Kapok (3) (3) (3) 0402990 Others 0,1 (2) 0,05 (2) 0500000 5. CEREALS 0,05 (2) 0500010 Barley 0,3 1 0500020 Buckwheat 0,01 (2) 0,05 0500030 Maize 0,01 (2) 0,05 0500040 Millet 0,01 (2) 0,05 0500050 Oats 0,1 1 0500060 Rice 0,01 (2) 0,05 0500070 Rye 0,1 0,05 0500080 Sorghum 0,01 (2) 0,05 0500090 Wheat 0,1 0,1 0500990 Others 0,01 (2) 0,05 0600000 6. TEA, COFFEE, HERBAL INFUSIONS AND COCOA 0,1 (2) 0,1 (2) 0610000 (i) Tea (dried leaves and stalks, fermented or otherwise of Camellia sinensis) 10 0620000 (ii) Coffee beans (3) (3) (3) 0630000 (iii) Herbal infusions (dried) (3) (3) (3) 0631000 (a) Flowers (3) (3) (3) 0631010 Camomille flowers (3) (3) (3) 0631020 Hybiscus flowers (3) (3) (3) 0631030 Rose petals (3) (3) (3) 0631040 Jasmine flowers (3) (3) (3) 0631050 Lime (linden) (3) (3) (3) 0631990 Others (3) (3) (3) 0632000 (b) Leaves (3) (3) (3) 0632010 Strawberry leaves (3) (3) (3) 0632020 Rooibos leaves (3) (3) (3) 0632030 MatÃ © (3) (3) (3) 0632990 Others (3) (3) (3) 0633000 (c) Roots (3) (3) (3) 0633010 Valerian root (3) (3) (3) 0633020 Ginseng root (3) (3) (3) 0633990 Others (3) (3) (3) 0639000 (d) Other herbal infusions (3) (3) (3) 0640000 (iv) Cocoa (fermented beans) (3) (3) (3) 0650000 (v) Carob (st johns bread) (3) (3) (3) 0700000 7. HOPS (dried), including hop pellets and unconcentrated powder 50 0,1 (2) 0,1 0800000 8. SPICES (3) (3) (3) 0810000 (i) Seeds (3) (3) (3) 0810010 Anise (3) (3) (3) 0810020 Black caraway (3) (3) (3) 0810030 Celery seed (3) (3) (3) 0810040 Coriander seed (3) (3) (3) 0810040 Cumin seed (3) (3) (3) 0810060 Dill seed (3) (3) (3) 0810070 Fennel seed (3) (3) (3) 0810080 Fenugreek (3) (3) (3) 0810090 Nutmeg (3) (3) (3) 0810990 Others (3) (3) (3) 0820000 (ii) Fruits and berries (3) (3) (3) 0820010 Allspice (3) (3) (3) 0820020 Anise pepper (Japan pepper) (3) (3) (3) 0820030 Caraway (3) (3) (3) 0820040 Cardamom (3) (3) (3) 0820050 Juniper berries (3) (3) (3) 0820060 Pepper, black and white (3) (3) (3) 0820070 Vanilla pods (3) (3) (3) 0820080 Tamarind (3) (3) (3) 0820990 Others (3) (3) (3) 0830000 (iii) Bark (3) (3) (3) 0830010 Cinnamon (3) (3) (3) 0830990 Others (3) (3) (3) 0840000 (iv) Roots or rhizome (3) (3) (3) 0840010 Liquorice (3) (3) (3) 0840020 Ginger (3) (3) (3) 0840030 Turmeric (Curcuma) (3) (3) (3) 0840040 Horse-radish (3) (3) (3) 0840990 Others (3) (3) (3) 0850000 (v) Buds (3) (3) (3) 0850010 Cloves (3) (3) (3) 0850020 Capers (3) (3) (3) 0850990 Others (3) (3) (3) 0860000 (vi) Flower stigma (3) (3) (3) 0860010 Saffron (3) (3) (3) 0860990 Others (3) (3) (3) 0870000 (vii) Aril (3) (3) (3) 0870010 Mace (3) (3) (3) 0870990 Others (3) (3) (3) 0900000 9. SUGAR PLANTS (3) (3) (3) 0900010 Sugar beet (root) (3) (3) (3) 0900020 Sugar cane (3) (3) (3) 0900030 Chicory roots (3) (3) (3) 0900990 Others (3) (3) (3) 1000000 10. PRODUCTS OF ANIMAL ORIGIN-TERRESTRIAL ANIMALS 1010000 (i) Meat, preparations of meat, offals, blood, animal fats fresh chilled or frozen, salted, in brine, dried or smoked or processed as flours or meals; other processed products such as sausages and food preparations based on these 0,05 (2) 1011000 (a) Swine 0,01 (2) 1011010 Meat 0,05 1011020 Fat free of lean meat 0,05 1011030 Liver 0,3 1011040 Kidney 0,3 1011050 Edible offal 0,01 (2) 1011990 Others 0,01 (2) 1012000 (b) Bovine 1012010 Meat 0,05 0,05 1012020 Fat 0,1 0,05 1012030 Liver 0,1 0,3 1012040 Kidney 0,3 0,3 1012050 Edible offal 0,01 (2) 0,01 (2) 1012990 Others 0,01 (2) 0,01 (2) 1013000 (c) Sheep 1013010 Meat 0,05 0,05 1013020 Fat 0,1 0,05 1013030 Liver 0,1 0,3 1013040 Kidney 0,3 0,3 1013050 Edible offal 0,01 (2) 0,01 (2) 1013990 Others 0,01 (2) 0,01 (2) 1014000 (d) Goat 1014010 Meat 0,05 0,05 1014020 Fat 0,1 0,05 1014030 Liver 0,1 0,3 1014040 Kidney 0,3 0,3 1014050 Edible offal 0,01 (2) 0,01 (2) 1014990 Others 0,01 (2) 0,01 (2) 1015000 (e) Horses, asses, mules or hinnies (3) (3) (3) 1015010 Meat (3) (3) (3) 1015020 Fat (3) (3) (3) 1015030 Liver (3) (3) (3) 1015040 Kidney (3) (3) (3) 1015050 Edible offal (3) (3) (3) 1015990 Others (3) (3) (3) 1016000 (f) oultry -chicken, geese, duck, turkey and Guinea fowl-, ostrich, pigeon 0,01 (2) 1016010 Meat 0,05 1016020 Fat 0,05 1016030 Liver 0,3 1016040 Kidney 0,3 1016050 Edible offal 0,01 (2) 1016990 Others 0,01 (2) 1017000 (g) Other farm animals (3) (3) (3) 1017010 Meat (3) (3) (3) 1017020 Fat (3) (3) (3) 1017030 Liver (3) (3) (3) 1017040 Kidney (3) (3) (3) 1017050 Edible offal (3) (3) (3) 1017990 Others (3) (3) (3) 1020000 (ii) Milk and cream, not concentrated, nor containing added sugar or sweetening matter, butter and other fats derived from milk, cheese and curd 0,1 0,05 (2) 0,03 1020010 Cattle 1020020 Sheep 1020030 Goat 1020040 Horse 1020990 Others 1030000 (iii) Birds eggs, fresh preserved or cooked; Shelled eggs and egg yolks fresh, dried, cooked by steaming or boiling in water, moulded, frozen or otherwise preserved whether or not containing added sugar or sweetening matter 0,01 (2) 0,05 (2) 0,01 (2) 1030010 Chicken 1030020 Duck (3) (3) (3) 1030030 Goose (3) (3) (3) 1030040 Quail (3) (3) (3) 1030990 Others (3) (3) (3) 1040000 (iv) Honey (3) (3) (3) 1050000 (v) Amphibians and reptiles (3) (3) (3) 1060000 (vi) Snails (3) (3) (3) 1070000 (vii) Other terrestrial animal products (3) (3) (3) (F) = Fat soluble (R) = The residue definition differs for the following combinations pesticide-code number: Chlorothalonil  code code 1012000: SDS-3701 Chlorothalonil  code 1013000: SDS-3701 Chlorothalonil  code 1014000: SDS-3701. (2) Annex III, Part A is amended as follows: (a) The columns for clothianidin, difenoconazole, flubendiamide, spirotetramat and thiamethoxam are replaced by the following: Pesticide residues and maximum residue levels (mg/kg) Code number Groups and examples of individual products to which the MRLs apply (4) Clothianidin Difenoconazole Flubendiamide Spirotetramat and its 4 metabolites BYI08330-enol, BYI08330-ketohydroxy, BYI08330-monohydroxy, and BYI08330 enol-glucoside, expressed as spirotetramat (R) Thiamethoxam (sum of thiamethoxam and clothianidin expressed as thiamethoxam) (1) (2) (3) (4) (5) (6) (7) 0100000 1. FRUIT FRESH OR FROZEN; NUTS 0,01 (5) 0110000 (i) Citrus fruit 0,1 0,1 1 0,2 0110010 Grapefruit 0110020 Oranges 0110030 Lemons 0110040 Limes 0110050 Mandarins 0110990 Others 0120000 (ii) Tree nuts (shelled or unshelled) 0,02 (5) 0,05 (5) 0,1 (5) 0,05 (5) 0120010 Almonds 0120020 Brazil nuts 0120030 Cashew nuts 0120040 Chestnuts 0120050 Coconuts 0120060 Hazelnuts 0120070 Macadamia 0120080 Pecans 0120090 Pine nuts 0120100 Pistachios 0120110 Walnuts 0120990 Others 0130000 (iii) Pome fruit 0,05 1 0130010 Apples 0,5 0,2 0130020 Pears 0,5 0,2 0130030 Quinces 0,2 0,1 0130040 Medlar 0,5 0,1 0130050 Loquat 0,5 0,1 0130990 Others 0,2 0,1 0140000 (iv) Stone fruit 3 0140010 Apricots 0,1 0,5 0,3 0140020 Cherries 0,1 0,3 0,5 0140030 Peaches 0,1 0,5 0,3 0140040 Plums 0,02 (5) 0,5 0,3 0140990 Others 0,02 (5) 0,1 0,3 0150000 (v) Berries & small fruit 0151000 (a) Table and wine grapes 0,5 2 0,5 0151010 Table grapes 0,6 0151020 Wine grapes 0,05 0152000 (b) Strawberries 0,02 (5) 0,1 0,1 (5) 0,05 (5) 0153000 (c) Cane fruit 0,02 (5) 0,1 (5) 0,05 (5) 0153010 Blackberries 0,3 0153020 Dewberries 0,1 0153030 Raspberries 0,3 0153990 Others 0,1 0154000 (d) Other small fruit & berries 0,02 (5) 0,1 (5) 0,05 (5) 0154010 Blueberries 0,1 0154020 Cranberries 0,1 0154030 Currants (red, black and white) 0,2 0154040 Gooseberries 0,1 0154050 Rose hips 0,1 0154060 Mulberries 0,1 0154070 Azarole (mediteranean medlar) 0,1 0154080 Elderberries 0,1 0154990 Others 0,1 0160000 (vi) Miscellaneous fruit 0,02 (5) 0,1 (5) 0161000 (a) Edible peel 0,05 (5) 0161010 Dates 0,1 0161020 Figs 0,1 0161030 Table olives 2 0161040 Kumquats 0,1 0161050 Carambola 0,1 0161060 Persimmon 0,1 0161070 Jambolan (java plum) 0,1 0161990 Others 0,1 0162000 (b) Inedible peel, small 0,1 0162010 Kiwi 0,2 0162020 Lychee (Litchi) 0,05 (5) 0162030 Passion fruit 0,05 (5) 0162040 Prickly pear (cactus fruit) 0,05 (5) 0162050 Star apple 0,05 (5) 0162060 American persimmon (Virginia kaki) 0,05 (5) 0162990 Others 0,05 (5) 0163000 (c) Inedible peel, large 0,1 0163010 Avocados 0,05 (5) 0163020 Bananas 0,05 (5) 0163030 Mangoes 0,5 0163040 Papaya 0,05 (5) 0163050 Pomegranate 0,05 (5) 0163060 Cherimoya 0,05 (5) 0163070 Guava 0,05 (5) 0163080 Pineapples 0,05 (5) 0163090 Bread fruit 0,05 (5) 0163100 Durian 0,05 (5) 0163110 Soursop (guanabana) 0,05 (5) 0163990 Others 0,05 (5) 0200000 2. VEGETABLES FRESH OR FROZEN 0210000 (i) Root and tuber vegetables 0,01 (5) 0211000 (a) Potatoes 0,05 0,1 0,8 0,1 0212000 (b) Tropical root and tuber vegetables 0,02 (5) 0,1 0,1 (5) 0,05 (5) 0212010 Cassava 0212020 Sweet potatoes 0212030 Yams 0212040 Arrowroot 0212990 Others 0213000 (c) Other root and tuber vegetables except sugar beet 0,1 (5) 0213010 Beetroot 0,02 (5) 0,2 0,05 (5) 0213020 Carrots 0,05 0,3 0,3 0213030 Celeriac 0,02 (5) 2 0,05 (5) 0213040 Horseradish 0,02 (5) 0,2 0,05 (5) 0213050 Jerusalem artichokes 0,02 (5) 0,1 0,05 (5) 0213060 Parsnips 0,02 (5) 0,3 0,05 (5) 0213070 Parsley root 0,02 (5) 0,2 0,05 (5) 0213080 Radishes 0,02 (5) 0,05 (5) 0,05 (5) 0213090 Salsify 0,02 (5) 0,2 0,05 (5) 0213100 Swedes 0,02 (5) 0,4 0,05 (5) 0213110 Turnips 0,02 (5) 0,4 0,05 (5) 0213990 Others 0,02 (5) 0,05 (5) 0,05 (5) 0220000 (ii) Bulb vegetables 0,02 (5) 0,01 (5) 0220010 Garlic 0,05 (5) 0,1 (5) 0,05 (5) 0220020 Onions 0,05 (5) 0,3 0,1 0220030 Shallots 0,05 (5) 0,1 (5) 0,05 (5) 0220040 Spring onions 0,1 0,1 (5) 0,05 (5) 0220990 Others 0,05 (5) 0,1 (5) 0,05 (5) 0230000 (iii) Fruiting vegetables 0231000 (a) Solanacea 0231010 Tomatoes 0,05 2 0,2 2 0,2 0231020 Peppers 0,05 0,05 (5) 0,2 2 0,5 0231030 Aubergines (egg plants) 0,05 0,05 (5) 0,2 2 0,2 0231040 Okra, ladys fingers 0,02 (5) 0,05 (5) 0,01 (5) 1 0,05 (5) 0231990 Others 0,02 (5) 0,05 (5) 0,01 (5) 1 0,05 (5) 0232000 (b) Cucurbits  edible peel 0,02 (5) 0,1 0,15 0,2 0232010 Cucumbers 0,3 0232020 Gherkins 0,2 0232030 Courgettes 0,3 0232990 Others 0,1 0233000 (c) Cucurbits-inedible peel 0,02 (5) 0,05 (5) 0,06 0,2 0233010 Melons 0,2 0233020 Pumpkins 0,1 0233030 Watermelons 0,2 0233990 Others 0,1 0234000 (d) Sweet corn 0,02 (5) 0,05 (5) 0,01 (5) 0,1 (5) 0,05 (5) 0239000 (e) Other fruiting vegetables 0,02 (5) 0,05 (5) 0,01 (5) 0,1 (5) 0,05 (5) 0240000 (iv) Brassica vegetables 0,02 (5) 0,01 (5) 0,2 0241000 (a) Flowering brassica 1 0241010 Broccoli 0,2 0241020 Cauliflower 0,2 0241990 Others 0,05 (5) 0242000 (b) Head brassica 0,2 0242010 Brussels sprouts 0,3 0242020 Head cabbage 2 0242990 Others 0,1 (5) 0243000 (c) Leafy brassica 2 7 0243010 Chinese cabbage 0243020 Kale 0243990 Others 0244000 (d) Kohlrabi 0,05 (5) 2 0250000 (v) Leaf vegetables & fresh herbs 0,01 (5) 0251000 (a) Lettuce and other salad plants including Brassicacea 0,1 7 5 0251010 Lamb's lettuce 0,05 (5) 0251020 Lettuce 3 0251030 Scarole (broad-leaf endive) 0,05 (5) 0251040 Cress 0,05 (5) 0251050 Land cress 0,05 (5) 0251060 Rocket, Rucola 2 0251070 Red mustard 0,05 (5) 0251080 Leaves and sprouts of Brassica spp 0,05 (5) 0251990 Others 0,05 (5) 0252000 (b) Spinach & similar (leaves) 0,02 (5) 7 0,05 (5) 0252010 Spinach 2 0252020 Purslane 2 0252030 Beet leaves (chard) 0,05 (5) 0252990 Others 0,05 (5) 0253000 (c) Vine leaves (grape leaves) 0,02 (5) 0,05 (5) 0,1 (5) 0,05 (5) 0254000 (d) Water cress 0,02 (5) 0,5 7 0,05 (5) 0255000 (e) Witloof 0,02 (5) 0,05 (5) 0,1 (5) 0,05 (5) 0256000 (f) Herbs 0,02 (5) 0,1 (5) 0,05 (5) 0256010 Chervil 10 0256020 Chives 2 0256030 Celery leaves 10 0256040 Parsley 10 0256050 Sage 2 0256060 Rosemary 2 0256070 Thyme 2 0256080 Basil 2 0256090 Bay leaves (laurel) 2 0256100 Tarragon 2 0256990 Others 2 0260000 (vi) Legume vegetables (fresh) 0,1 (5) 0260010 Beans (with pods) 0,2 1 0,4 0,05 (5) 0260020 Beans (without pods) 0,02 (5) 1 0,01 (5) 0,05 (5) 0260030 Peas (with pods) 0,2 1 0,01 (5) 0,2 0260040 Peas (without pods) 0,02 (5) 1 0,01 (5) 0,2 0260050 Lentils 0,02 (5) 0,05 (5) 0,01 (5) 0,05 (5) 0260990 Others 0,02 (5) 0,05 (5) 0,01 (5) 0,05 (5) 0270000 (vii) Stem vegetables (fresh) 0,02 (5) 0,01 (5) 0,05 (5) 0270010 Asparagus 0,05 (5) 0,1 (5) 0270020 Cardoons 0,3 0,1 (5) 0270030 Celery 5 4 0270040 Fennel 5 0,1 (5) 0270050 Globe artichokes 0,05 (5) 0,1 (5) 0270060 Leek 0,5 0,1 (5) 0270070 Rhubarb 0,3 0,1 (5) 0270080 Bamboo shoots 0,05 (5) 0,1 (5) 0270090 Palm hearts 0,05 (5) 0,1 (5) 0270990 Others 0,05 (5) 0,1 (5) 0280000 (viii) Fungi 0,02 (5) 0,05 (5) 0,01 (5) 0,1 (5) 0,05 (5) 0280010 Cultivated 0280020 Wild 0280990 Others 0290000 (ix) Sea weeds 0,02 (5) 0,05 (5) 0,01 (5) 0,1 (5) 0,05 (5) 0300000 3. PULSES, DRY 0,02 (5) 0,01 (5) 0,1 (5) 0300010 Beans 0,05 (5) 0,05 (5) 0300020 Lentils 0,05 (5) 0,05 (5) 0300030 Peas 0,1 0,2 0300040 Lupins 0,05 (5) 0,05 (5) 0300990 Others 0,05 (5) 0,05 (5) 0400000 4. OILSEEDS AND OILFRUITS 0,01 (5) 0,1 (5) 0,05 (5) 0401000 (i) Oilseeds 0401010 Linseed 0,02 (5) 0,2 0401020 Peanuts 0,02 (5) 0,05 (5) 0401030 Poppy seed 0,02 (5) 0,05 (5) 0401040 Sesame seed 0,02 (5) 0,05 (5) 0401050 Sunflower seed 0,02 (5) 0,05 (5) 0401060 Rape seed 0,02 (5) 0,5 0401070 Soya bean 0,02 (5) 0,05 (5) 0401080 Mustard seed 0,02 (5) 0,2 0401090 Cotton seed 0,05 0,05 (5) 0401100 Pumpkin seeds 0,02 (5) 0,05 (5) 0401110 Safflower 0,02 (5) 0,05 (5) 0401120 Borage 0,02 (5) 0,05 (5) 0401130 Gold of pleasure 0,02 (5) 0,05 (5) 0401140 Hempseed 0,02 (5) 0,05 (5) 0401150 Castor bean 0,02 (5) 0,05 (5) 0401990 Others 0,02 (5) 0,05 (5) 0402000 (ii) Oilfruits 0,02 (5) 0402010 Olives for oil production 2 0402020 Palm nuts (palmoil kernels) 0,05 (5) 0402030 Palmfruit 0,05 (5) 0402040 Kapok 0,05 (5) 0402990 Others 0,05 (5) 0500000 5. CEREALS 0,02 (5) 0,01 (5) 0,1 (5) 0,05 (5) 0500010 Barley 0,05 (5) 0500020 Buckwheat 0,05 (5) 0500030 Maize 0,05 (5) 0500040 Millet 0,05 (5) 0500050 Oats 0,05 (5) 0500060 Rice 0,05 (5) 0500070 Rye 0,1 0500080 Sorghum 0,05 (5) 0500090 Wheat 0,1 0500990 Others 0,05 (5) 0600000 6. TEA, COFFEE, HERBAL INFUSIONS AND COCOA 0,05 (5) 0,02 (5) 0,1 (5) 0610000 (i) Tea (dried leaves and stalks, fermented or otherwise of Camellia sinensis) 0,05 (5) 0,1 0620000 (ii) Coffee beans 0,05 (5) 0,05 (5) 0630000 (iii) Herbal infusions (dried) 20 0,1 0631000 (a) Flowers 0631010 Camomille flowers 0631020 Hybiscus flowers 0631030 Rose petals 0631040 Jasmine flowers 0631050 Lime (linden) 0631990 Others 0632000 (b) Leaves 0632010 Strawberry leaves 0632020 Rooibos leaves 0632030 MatÃ © 0632990 Others 0633000 (c) Roots 0633010 Valerian root 0633020 Ginseng root 0633990 Others 0639000 (d) Other herbal infusions 0640000 (iv) Cocoa (fermented beans) 0,05 (5) 0,05 (5) 0650000 (v) Carob (st johns bread) 0,05 (5) 0,05 (5) 0700000 7. HOPS (dried), including hop pellets and unconcentrated powder 0,05 (5) 0,05 (5) 0,02 (5) 15 0,1 0800000 8. SPICES 0,05 (5) 0,3 0,02 (5) 0,1 (5) 0,05 (5) 0810000 (i) Seeds 0810010 Anise 0810020 Black caraway 0810030 Celery seed 0810040 Coriander seed 0810040 Cumin seed 0810060 Dill seed 0810070 Fennel seed 0810080 Fenugreek 0810090 Nutmeg 0810990 Others 0820000 (ii) Fruits and berries 0820010 Allspice 0820020 Anise pepper (Japan pepper) 0820030 Caraway 0820040 Cardamom 0820050 Juniper berries 0820060 Pepper, black and white 0820070 Vanilla pods 0820080 Tamarind 0820990 Others 0830000 (iii) Bark 0830010 Cinnamon 0830990 Others 0840000 (iv) Roots or rhizome 0840010 Liquorice 0840020 Ginger 0840030 Turmeric (Curcuma) 0840040 Horse-radish 0840990 Others 0850000 (v) Buds 0850010 Cloves 0850020 Capers 0850990 Others 0860000 (vi) Flower stigma 0860010 Saffron 0860990 Others 0870000 (vii) Aril 0870010 Mace 0870990 Others 0900000 9. SUGAR PLANTS 0,02 (5) 0,01 (5) 0,1 (5) 0,05 (5) 0900010 Sugar beet (root) 0,2 0900020 Sugar cane 0,05 (5) 0900030 Chicory roots 0,1 0900990 Others 0,05 (5) 1000000 10. PRODUCTS OF ANIMAL ORIGIN-TERRESTRIAL ANIMALS 0,01 (5) 1010000 (i) Meat, preparations of meat, offals, blood, animal fats fresh chilled or frozen, salted, in brine, dried or smoked or processed as flours or meals; other processed products such as sausages and food preparations based on these 0,01 (5) 1011000 (a) Swine 1011010 Meat 0,01 (5) 0,02 (5) 0,01 (5) 1011020 Fat free of lean meat 0,01 (5) 0,05 0,01 (5) 1011030 Liver 0,05 0,2 0,03 1011040 Kidney 0,01 (5) 0,05 0,03 1011050 Edible offal 0,01 (5) 0,1 0,03 1011990 Others 0,01 (5) 0,1 0,01 (5) 1012000 (b) Bovine 1012010 Meat 0,01 (5) 0,02 (5) 0,01 (5) 1012020 Fat 0,01 (5) 0,05 0,01 (5) 1012030 Liver 0,05 0,2 0,03 1012040 Kidney 0,01 (5) 0,05 0,03 1012050 Edible offal 0,01 (5) 0,1 0,03 1012990 Others 0,01 (5) 0,1 0,01 (5) 1013000 (c) Sheep 1013010 Meat 0,01 (5) 0,02 (5) 0,01 (5) 1013020 Fat 0,01 (5) 0,05 0,01 (5) 1013030 Liver 0,05 0,2 0,03 1013040 Kidney 0,01 (5) 0,05 0,03 1013050 Edible offal 0,01 (5) 0,1 0,03 1013990 Others 0,01 (5) 0,1 0,01 (5) 1014000 (d) Goat 1014010 Meat 0,01 (5) 0,02 (5) 0,01 (5) 1014020 Fat 0,01 (5) 0,05 0,01 (5) 1014030 Liver 0,05 0,2 0,03 1014040 Kidney 0,01 (5) 0,05 0,03 1014050 Edible offal 0,01 (5) 0,1 0,03 1014990 Others 0,01 (5) 0,1 0,01 (5) 1015000 (e) Horses, asses, mules or hinnies 1015010 Meat 0,01 (5) 0,02 (5) 0,01 (5) 1015020 Fat 0,01 (5) 0,05 0,01 (5) 1015030 Liver 0,05 0,2 0,03 1015040 Kidney 0,01 (5) 0,05 0,03 1015050 Edible offal 0,01 (5) 0,1 0,03 1015990 Others 0,01 (5) 0,1 0,01 (5) 1016000 (f) oultry -chicken, geese, duck, turkey and Guinea fowl-, ostrich, pigeon 0,01 (5) 0,1 0,01 (5) 1016010 Meat 1016020 Fat 1016030 Liver 1016040 Kidney 1016050 Edible offal 1016990 Others 1017000 (g) Other farm animals 0,1 1017010 Meat 0,01 (5) 0,01 (5) 1017020 Fat 0,01 (5) 0,01 (5) 1017030 Liver 0,05 0,03 1017040 Kidney 0,01 (5) 0,03 1017050 Edible offal 0,01 (5) 0,03 1017990 Others 0,01 (5) 0,01 (5) 1020000 (ii) Milk and cream, not concentrated, nor containing added sugar or sweetening matter, butter and other fats derived from milk, cheese and curd 0,01 (5) 0,01 (5) 0,005 (5) 0,02 1020010 Cattle 1020020 Sheep 1020030 Goat 1020040 Horse 1020990 Others 1030000 (iii) Birds eggs, fresh preserved or cooked; Shelled eggs and egg yolks fresh, dried, cooked by steaming or boiling in water, moulded, frozen or otherwise preserved whether or not containing added sugar or sweetening matter 0,01 (5) 0,05 (5) 0,01 (5) 0,01 (5) 1030010 Chicken 1030020 Duck 1030030 Goose 1030040 Quail 1030990 Others 1040000 (iv) Honey 0,01 (5) 0,05 (5) 0,01 (5) 0,01 (5) 1050000 (v) Amphibians and reptiles 0,01 (5) 0,05 (5) 0,01 (5) 0,01 (5) 1060000 (vi) Snails 0,01 (5) 0,05 (5) 0,01 (5) 0,01 (5) 1070000 (vii) Other terrestrial animal products 0,01 (5) 0,05 (5) 0,01 (5) 0,01 (5) (F) = Fat soluble (R) = The residue definition differs for the following combinations pesticide-code number: Spirotetramat  code 1000000: Spirotetramat and its metabolite BYI08330-enol expressed as spirotetramat. (b) The following column for nicotine is added: Pesticide residues and maximum residue levels (mg/kg) Code number Groups and examples of individual products to which the MRLs apply (6) Nicotine (1) (2) (3) 0100000 1. FRUIT FRESH OR FROZEN; NUTS 0110000 (i) Citrus fruit 0110010 Grapefruit 0110020 Oranges 0110030 Lemons 0110040 Limes 0110050 Mandarins 0110990 Others 0120000 (ii) Tree nuts (shelled or unshelled) 0120010 Almonds 0120020 Brazil nuts 0120030 Cashew nuts 0120040 Chestnuts 0120050 Coconuts 0120060 Hazelnuts 0120070 Macadamia 0120080 Pecans 0120090 Pine nuts 0120100 Pistachios 0120110 Walnuts 0120990 Others 0130000 (iii) Pome fruit 0130010 Apples 0130020 Pears 0130030 Quinces 0130040 Medlar 0130050 Loquat 0130990 Others 0140000 (iv) Stone fruit 0140010 Apricots 0140020 Cherries 0140030 Peaches 0140040 Plums 0140990 Others 0150000 (v) Berries & small fruit 0151000 (a) Table and wine grapes 0151010 Table grapes 0151020 Wine grapes 0152000 (b) Strawberries 0153000 (c) Cane fruit 0153010 Blackberries 0153020 Dewberries 0153030 Raspberries 0153990 Others 0154000 (d) Other small fruit & berries 0154010 Blueberries 0154020 Cranberries 0154030 Currants (red, black and white) 0154040 Gooseberries 0154050 Rose hips 0154060 Mulberries 0154070 Azarole (mediteranean medlar) 0154080 Elderberries 0154990 Others 0160000 (vi) Miscellaneous fruit 0161000 (a) Edible peel 0161010 Dates 0161020 Figs 0161030 Table olives 0161040 Kumquats 0161050 Carambola 0161060 Persimmon 0161070 Jambolan (java plum) 0161990 Others 0162000 (b) Inedible peel, small 0162010 Kiwi 0162020 Lychee (Litchi) 0162030 Passion fruit 0162040 Prickly pear (cactus fruit) 0162050 Star apple 0162060 American persimmon (Virginia kaki) 0162990 Others 0163000 (c) Inedible peel, large 0163010 Avocados 0163020 Bananas 0163030 Mangoes 0163040 Papaya 0163050 Pomegranate 0163060 Cherimoya 0163070 Guava 0163080 Pineapples 0163090 Bread fruit 0163100 Durian 0163110 Soursop (guanabana) 0163990 Others 0200000 2. VEGETABLES FRESH OR FROZEN 0210000 (i) Root and tuber vegetables 0211000 (a) Potatoes 0212000 (b) Tropical root and tuber vegetables 0212010 Cassava 0212020 Sweet potatoes 0212030 Yams 0212040 Arrowroot 0212990 Others 0213000 (c) Other root and tuber vegetables except sugar beet 0213010 Beetroot 0213020 Carrots 0213030 Celeriac 0213040 Horseradish 0213050 Jerusalem artichokes 0213060 Parsnips 0213070 Parsley root 0213080 Radishes 0213090 Salsify 0213100 Swedes 0213110 Turnips 0213990 Others 0220000 (ii) Bulb vegetables 0220010 Garlic 0220020 Onions 0220030 Shallots 0220040 Spring onions 0220990 Others 0230000 (iii) Fruiting vegetables 0231000 (a) Solanacea 0231010 Tomatoes 0231020 Peppers 0231030 Aubergines (egg plants) 0231040 Okra, ladys fingers 0231990 Others 0232000 (b) Cucurbits  edible peel 0232010 Cucumbers 0232020 Gherkins 0232030 Courgettes 0232990 Others 0233000 (c) Cucurbits-inedible peel 0233010 Melons 0233020 Pumpkins 0233030 Watermelons 0233990 Others 0234000 (d) Sweet corn 0239000 (e) Other fruiting vegetables 0240000 (iv) Brassica vegetables 0241000 (a) Flowering brassica 0241010 Broccoli 0241020 Cauliflower 0241990 Others 0242000 (b) Head brassica 0242010 Brussels sprouts 0242020 Head cabbage 0242990 Others 0243000 (c) Leafy brassica 0243010 Chinese cabbage 0243020 Kale 0243990 Others 0244000 (d) Kohlrabi 0250000 (v) Leaf vegetables & fresh herbs 0251000 (a) Lettuce and other salad plants including Brassicacea 0251010 Lamb's lettuce 0251020 Lettuce 0251030 Scarole (broad-leaf endive) 0251040 Cress 0251050 Land cress 0251060 Rocket, Rucola 0251070 Red mustard 0251080 Leaves and sprouts of Brassica spp 0251990 Others 0252000 (b) Spinach & similar (leaves) 0252010 Spinach 0252020 Purslane 0252030 Beet leaves (chard) 0252990 Others 0253000 (c) Vine leaves (grape leaves) 0254000 (d) Water cress 0255000 (e) Witloof 0256000 (f) Herbs 0256010 Chervil 0256020 Chives 0256030 Celery leaves 0256040 Parsley 0256050 Sage 0256060 Rosemary 0256070 Thyme 0256080 Basil 0256090 Bay leaves (laurel) 0256100 Tarragon 0256990 Others 0260000 (vi) Legume vegetables (fresh) 0260010 Beans (with pods) 0260020 Beans (without pods) 0260030 Peas (with pods) 0260040 Peas (without pods) 0260050 Lentils 0260990 Others 0270000 (vii) Stem vegetables (fresh) 0270010 Asparagus 0270020 Cardoons 0270030 Celery 0270040 Fennel 0270050 Globe artichokes 0270060 Leek 0270070 Rhubarb 0270080 Bamboo shoots 0270090 Palm hearts 0270990 Others 0280000 (viii) Fungi 0280010 Cultivated 0280020 Wild 0,04 (+) 0280990 Others 0290000 (ix) Sea weeds 0300000 3. PULSES, DRY 0300010 Beans 0300020 Lentils 0300030 Peas 0300040 Lupins 0300990 Others 0400000 4. OILSEEDS AND OILFRUITS 0401000 (i) Oilseeds 0401010 Linseed 0401020 Peanuts 0401030 Poppy seed 0401040 Sesame seed 0401050 Sunflower seed 0401060 Rape seed 0401070 Soya bean 0401080 Mustard seed 0401090 Cotton seed 0401100 Pumpkin seeds 0401110 Safflower 0401120 Borage 0401130 Gold of pleasure 0401140 Hempseed 0401150 Castor bean 0401990 Others 0402000 (ii) Oilfruits 0402010 Olives for oil production 0402020 Palm nuts (palmoil kernels) 0402030 Palmfruit 0402040 Kapok 0402990 Others 0500000 5. CEREALS 0500010 Barley 0500020 Buckwheat 0500030 Maize 0500040 Millet 0500050 Oats 0500060 Rice 0500070 Rye 0500080 Sorghum 0500090 Wheat 0500990 Others 0600000 6. TEA, COFFEE, HERBAL INFUSIONS AND COCOA 0610000 (i) Tea (dried leaves and stalks, fermented or otherwise of Camellia sinensis) 0620000 (ii) Coffee beans 0630000 (iii) Herbal infusions (dried) 0631000 (a) Flowers 0631010 Camomille flowers 0631020 Hybiscus flowers 0631030 Rose petals 0631040 Jasmine flowers 0631050 Lime (linden) 0631990 Others 0632000 (b) Leaves 0632010 Strawberry leaves 0632020 Rooibos leaves 0632030 MatÃ © 0632990 Others 0633000 (c) Roots 0633010 Valerian root 0633020 Ginseng root 0633990 Others 0639000 (d) Other herbal infusions 0640000 (iv) Cocoa (fermented beans) 0650000 (v) Carob (st johns bread) 0700000 7. HOPS (dried), including hop pellets and unconcentrated powder 0800000 8. SPICES 0810000 (i) Seeds 0810010 Anise 0810020 Black caraway 0810030 Celery seed 0810040 Coriander seed 0810040 Cumin seed 0810060 Dill seed 0810070 Fennel seed 0810080 Fenugreek 0810090 Nutmeg 0810990 Others 0820000 (ii) Fruits and berries 0820010 Allspice 0820020 Anise pepper (Japan pepper) 0820030 Caraway 0820040 Cardamom 0820050 Juniper berries 0820060 Pepper, black and white 0820070 Vanilla pods 0820080 Tamarind 0820990 Others 0830000 (iii) Bark 0830010 Cinnamon 0830990 Others 0840000 (iv) Roots or rhizome 0840010 Liquorice 0840020 Ginger 0840030 Turmeric (Curcuma) 0840040 Horse-radish 0840990 Others 0850000 (v) Buds 0850010 Cloves 0850020 Capers 0850990 Others 0860000 (vi) Flower stigma 0860010 Saffron 0860990 Others 0870000 (vii) Aril 0870010 Mace 0870990 Others 0900000 9. SUGAR PLANTS 0900010 Sugar beet (root) 0900020 Sugar cane 0900030 Chicory roots 0900990 Others 1000000 10. PRODUCTS OF ANIMAL ORIGIN-TERRESTRIAL ANIMALS 1010000 (i) Meat, preparations of meat, offals, blood, animal fats fresh chilled or frozen, salted, in brine, dried or smoked or processed as flours or meals; other processed products such as sausages and food preparations based on these 1011000 (a) Swine 1011010 Meat 1011020 Fat free of lean meat 1011030 Liver 1011040 Kidney 1011050 Edible offal 1011990 Others 1012000 (b) Bovine 1012010 Meat 1012020 Fat 1012030 Liver 1012040 Kidney 1012050 Edible offal 1012990 Others 1013000 (c) Sheep 1013010 Meat 1013020 Fat 1013030 Liver 1013040 Kidney 1013050 Edible offal 1013990 Others 1014000 (d) Goat 1014010 Meat 1014020 Fat 1014030 Liver 1014040 Kidney 1014050 Edible offal 1014990 Others 1015000 (e) Horses, asses, mules or hinnies 1015010 Meat 1015020 Fat 1015030 Liver 1015040 Kidney 1015050 Edible offal 1015990 Others 1016000 (f) oultry -chicken, geese, duck, turkey and Guinea fowl-, ostrich, pigeon 1016010 Meat 1016020 Fat 1016030 Liver 1016040 Kidney 1016050 Edible offal 1016990 Others 1017000 (g) Other farm animals 1017010 Meat 1017020 Fat 1017030 Liver 1017040 Kidney 1017050 Edible offal 1017990 Others 1020000 (ii) Milk and cream, not concentrated, nor containing added sugar or sweetening matter, butter and other fats derived from milk, cheese and curd 1020010 Cattle 1020020 Sheep 1020030 Goat 1020040 Horse 1020990 Others 1030000 (iii) Birds eggs, fresh preserved or cooked; Shelled eggs and egg yolks fresh, dried, cooked by steaming or boiling in water, moulded, frozen or otherwise preserved whether or not containing added sugar or sweetening matter 1030010 Chicken 1030020 Duck 1030030 Goose 1030040 Quail 1030990 Others 1040000 (iv) Honey 1050000 (v) Amphibians and reptiles 1060000 (vi) Snails 1070000 (vii) Other terrestrial animal products (F) = Fat soluble (+) = The following MRLs apply to dried wild mushrooms: 2,3 mg/kg for ceps, 1,2 mg/kg for dried wild mushrooms other than ceps. Those MRLs shall be reviewed in 2 years, to evaluate new data and information that will become available, including any scientific evidence on the natural occurrence or formation of nicotine in mushrooms. (1) For the complete list of products of plant and animal origin to which MRLs apply, reference should be made to Annex I. (2) Indicates lower limit of analytical determination (3) Pesticide-code combination for which the MRL as set in Annex III Part B applies. (F) = Fat soluble (R) = The residue definition differs for the following combinations pesticide-code number: Chlorothalonil  code code 1012000: SDS-3701 Chlorothalonil  code 1013000: SDS-3701 Chlorothalonil  code 1014000: SDS-3701. (4) For the complete list of products of plant and animal origin to which MRLs apply, reference should be made to Annex I. (5) Indicates lower limit of analytical determination. (F) = Fat soluble (R) = The residue definition differs for the following combinations pesticide-code number: Spirotetramat  code 1000000: Spirotetramat and its metabolite BYI08330-enol expressed as spirotetramat. (6) For the complete list of products of plant and animal origin to which MRLs apply, reference should be made to Annex I, (7) Indicates lower limit of analytical determination (F) = Fat soluble (+) = The following MRLs apply to dried wild mushrooms: 2,3 mg/kg for ceps, 1,2 mg/kg for dried wild mushrooms other than ceps. Those MRLs shall be reviewed in 2 years, to evaluate new data and information that will become available, including any scientific evidence on the natural occurrence or formation of nicotine in mushrooms.